UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1225


FRANK PREMPEH,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2015              Decided:   October 2, 2015


Before KING, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sam H. Hasan, HASAN LAW GROUP, Falls Church, Virginia, for
Petitioner. Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Douglas E. Ginsburg, Assistant Director,
Zoe J. Heller, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank Prempeh, a native and citizen of Ghana, petitions for

review of an order of the Board of Immigration Appeals denying

his   motion     to   reconsider    its       affirmance     of    the       Immigration

Judge’s    decision      finding   his    asylum      application        untimely    and

denying his request for withholding of removal.                        Upon review of

the administrative record and Prempeh’s claims, we find no abuse

of discretion in the denial of reconsideration.                         See Narine v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009).                   We accordingly deny

the petition for review.            See In re: Prempeh (B.I.A. Feb. 2,

2015).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented        in    the   materials

before    this   court    and   argument      would    not   aid       the    decisional

process.

                                                                       PETITION DENIED




                                          2